Mr. Justice Pringle
delivered the opinion of the Court.
Plaintiff in error Woodrow Price Williams filed a petition for writ of habeas corpus in the trial court alleging that his parole had been revoked after he had *260been held in jail under orders of the Colorado State Board of Parole beyond the fifteen day limitation permitted by C.R.S. 1963, 39-17-4. The trial court appointed counsel and issued the writ.
Upon hearing, it was stipulated that the parole board had revoked William’s parole twenty-one days after his arrest, and that the revocation was completed before the application for writ of habeas corpus was filed. The trial court then ordered the writ discharged and returned the plaintiff in error to the penitentiary. Plaintiff in error seeks reversal of that judgment.
Plaintiff in error contends that the parole board was deprived of any power to revoke his parole once the fifteen day period had passed, and that the revocation of his parole after the fifteen day period had passed is, therefore, of no effect. This proposition has been decided adversely to plaintiff in error’s position in three recent cases, Folks v. Patterson, 159 Colo. 403, 412 P.2d 214, 217; Patterson v. District Court, 159 Colo. 142, 410 P.2d 630; Johnson v. Tinsley, 157 Colo. 539, 404 P.2d 159, and we adhere to the rulings in those cases.
The judgment is affirmed.